          Case 3:21-cv-00463-BEN-LL Document 1 Filed 03/16/21 PageID.1 Page 1 of 12



              1 DANTE T. PRIDE (SBN 262362)
                  dpride@pridelawfirm.com
              2 JESSICA K. PRIDE (SBN 249212)
              3 jpride@pridelawfirm.com
                  ALANA MCMAINS (SBN 285942)
              4 amcmains@pridelawfirm.com
              5 THE PRIDE LAW FIRM
                  2831 Camino Del Rio S, Suite 104
              6 San Diego, California 92108
              7 Telephone: 619-516-8166
                  Facsimile: 619-785-3414
              8
                  Attorneys for Plaintiff Tyler Astorga
              9
         10
                                       UNITED STATES DISTRICT COURT
         11
                              FOR THE SOUTHERN DISTRICT OF CALIFORNIA
         12
         13
                  TYLER ASTORGA, an individual,                 '21CV463 BEN LL
         14
                                                          PLAINTIFF’S COMPLAINT FOR:
         15                    Plaintiff,
         16                                               1) VIOLATION OF 42 U.S.C. § 1983
                         v.                                  (EXCESSIVE FORCE);
         17                                               2) VIOLATION OF 42 U.S.C. § 1983 –
         18       COUNTY OF SAN DIEGO;                       MONELL (FAILURE TO
                  WILLIAM GORE, in his individual            PROPERLY TRAIN/SUPERVISE)
         19       and official capacity; KEVIN            3) BATTERY;
         20       BOEGLER, in his individual              4) INTENTIONAL INFLICTION OF
                  capacity; and DOES 1-25, inclusive;        EMOTIONAL DISTRESS;
         21                                               5) VIOLATION OF RALPH ACT
         22                        Defendants.               (CIVIL CODE § 51.7); AND
                                                          6) BANE CIVIL RIGHTS ACT (CIVIL
         23                                                  CODE § 52.1)
         24
                                                          JURY TRIAL DEMANDED
         25
         26             Plaintiff TYLER ASTORGA (“Plaintiff”), by and through his counsel of
         27 record, hereby alleges the following:
         28
T HE P RIDE                                               -1-
LAW FIRM                                         COMPLAINT FOR DAMAGES
          Case 3:21-cv-00463-BEN-LL Document 1 Filed 03/16/21 PageID.2 Page 2 of 12



              1                       PARTIES, JURISDICTION, AND VENUE
              2        1.    Plaintiff is, and at all relevant times was, an individual residing in San
              3 Diego County, California.
              4        2.    At all times relevant to this Complaint, Defendant DEPUTY KEVIN
              5 BOEGLER (“BOEGLER”) was acting under color of state law in his capacity as a
              6 Sheriff’s Deputy employed by the County of San Diego Sheriff’s Department
              7 (“SDSD”).
              8        3.    At all times relevant to this Complaint, Defendant William Gore
              9 (“GORE”) was the policy-maker for SDSD. GORE is and was responsible for
         10 promulgation of the policies, procedures, and allowance of the practices and
         11 customs pursuant to which the acts of the SDSD alleged herein were committed. He
         12 also supervised and had control of deputies who are or were employed by SDSD,
         13 who are under his command and who report to him, including the Defendants to be
         14 named.
         15            4.    At all times relevant to this Complaint, Defendant COUNTY OF SAN
         16 DIEGO (“the COUNTY”) is a public entity, a county in the State of California.
         17            5.    Plaintiff is ignorant as to the true names, identities, and capacities of
         18 Defendants DOES 1 through 25, inclusive. Therefore, Plaintiff sues these
         19 Defendants under the fictitious designation of DOES 1 through 25. Plaintiff will
         20 amend this Complaint once their identities have been ascertained as well as facts
         21 giving rise to their liability.
         22            6.    Defendants Does 1-25, individually and in their official capacities, at
         23 all times relevant herein, were deputies, officers and/or employees for the San
         24 Diego County Sheriff's Department, acting in their official capacity and under color
         25 of law. These defendants include deputies in supervisory positions that participated
         26 in training BOEGLER and other deputies, in the supervision of the use of force by
         27 other deputies, and in reporting incidents of use of force to other employees within
         28 the Sheriff's Department.
T HE P RIDE                                               -2-
LAW FIRM                                      COMPLAINT FOR DAMAGES
          Case 3:21-cv-00463-BEN-LL Document 1 Filed 03/16/21 PageID.3 Page 3 of 12



              1        7.    Venue is proper in this Court because the acts and omissions
              2 complained of all occurred within the County of San Diego.
              3        8.    This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1343(3),
              4 and 1343(4). This Court further has supplemental jurisdiction over the pendent
              5 state law claims under 28 U.S.C.       § 1376(a).
              6        9.    On July 16, 2020, Plaintiff filed a claim for damages with the County
              7 of San Diego, as required by California Government Code § 910. Plaintiff did not
              8 receive a response to his claim.
              9                               GENERAL ALLEGATIONS
         10            1.    On May 30, 2020, a protest occurred in La Mesa. The demonstration
         11 in La Mesa was in response to the killings of George Floyd, Ahmaud Arbery, and
         12 Breonna Taylor, but also in response to a video of a La Mesa police officer
         13 detaining a Black man named Amaurie Johnson.
         14            2.    On May 30, 2020, Plaintiff, an 18-year-old kid, and friends decided to
         15 join their fellow citizens and participate in the protest that evening.
         16            3.    When Plaintiff arrived to La Mesa, he was taken back by the energy
         17 and the sheer number of people. After some time, Plaintiff and his friends decided
         18 to leave the protest area and head home. Plaintiff arrived at his car around midnight.
         19            4.    Plaintiff got to his vehicle without incident and started driving home.
         20 While driving his car past the intersection of La Mesa Blvd. and Spring St.,
         21 Plaintiff and his vehicle were hit with several metal-projectile beanbag rounds, fired
         22 from a shotgun. Plaintiff was struck in the head by a metal projectile bean bag
         23 round, lacerating his head. Plaintiff was properly driving in the street and
         24 following traffic laws when he was struck.
         25            5.    Upon impact, Plaintiff is unsure if he briefly lost consciousness, but
         26 can recall that he immediately stopped driving and sort of pulled/rolled over to the
         27 side of the road. Large amounts of blood poured from Plaintiff’s head. Plaintiff
         28 saw the lead-filled sack next to him, which he believed to be the projectile shot at
T HE P RIDE                                              -3-
LAW FIRM                                      COMPLAINT FOR DAMAGES
          Case 3:21-cv-00463-BEN-LL Document 1 Filed 03/16/21 PageID.4 Page 4 of 12



              1 him, and he also observed sizeable dents in his steel vehicle. Plaintiff does not
              2 know why SDSD Deputy BOEGLER targeted him and tried to kill him. Plaintiff
              3 did not throw anything at BOEGLER, did not attempt to hit any officers with his
              4 vehicle, nor did Plaintiff drive his vehicle in a reckless and/or illegal manner.
              5 Plaintiff was following traffic laws when Defendant BOEGLER opened fire. The
              6 only thing Plaintiff did prior to getting shot, was yell: “Fuck the police” as he drove
              7 his vehicle past the officers. In response, he was shot in the face.
              8         6.    As of the date of this filing, Plaintiff has not been charged with
              9 violating any law on the night BOEGLER decided to open fire on him. But for a
         10 stroke of luck and/or the grace of God, the metal projectile beanbag missed
         11 destroying Plaintiff’s eye by just an inch or so.
         12             7.    After the impact and the initial shock of the situation, Plaintiff’s friend
         13 called 911 for assistance. Concerned that help would not reach them due to all the
         14 ongoing protest, Plaintiff’s friend decided to drive Plaintiff to the hospital himself.
         15 As Plaintiff’s friend drove him to the Sharp Grossmont Hospital, Plaintiff sat in the
         16 passenger seat. Plaintiff was dizzy, covered in blood, and used his shirt to stop the
         17 bleeding from his skull.
         18             8.    Once he arrived, the doctors confirmed that he had suffered multiple
         19 lacerations to his head and physical pain caused by a kinetic impact projectile. Now
         20 approximately six months later, Plaintiff still suffers, among other things,
         21 permanent scarring on his head, emotional distress, post-traumatic stress disorder
         22 and other neurological symptoms.
         23                                     FIRST CAUSE OF ACTION
         24                    VIOLATION OF 42 U.S.C. § 1983 (EXCESSIVE FORCE)
         25                     (Against Defendant BOEGLER and DOES 1-50, inclusive)
         26             9.    Plaintiff hereby realleges and incorporates by reference all allegations
         27 set forth in the preceding paragraphs as if fully set forth herein.
         28             10.   Plaintiff had a firmly established right under the Fourth Amendment to
T HE P RIDE                                                -4-
LAW FIRM                                       COMPLAINT FOR DAMAGES
          Case 3:21-cv-00463-BEN-LL Document 1 Filed 03/16/21 PageID.5 Page 5 of 12



              1 be free from the wanton and unnecessary infliction of pain in the form of the use of
              2 excessive force by the authorities.
              3        11.    Defendant BOEGLER and DOES 1-50, inclusive, while acting under
              4 color of state law as a deputy with the SDSD, deprived Plaintiff of that right by
              5 using excessive force against him by shooting him in the head with a metal kinetic
              6 impact projectile while Plaintiff was driving.
              7        12.    As a result of the conduct of BOEGLER and DOES 1-50, inclusive,
              8 Plaintiff was injured physically, psychologically, and emotionally. Defendants’ use
              9 of excessive force was both the cause-in-fact and the proximate cause of Plaintiff’s
         10 injuries.
         11            13.    The conduct alleged herein was done in deliberate or reckless
         12 disregard of Plaintiff’s constitutionally protected rights, justifying the award of
         13 exemplary damages against Defendant in an amount according to proof at the time
         14 of trial in order to deter Defendant from engaging in similar conduct and to make an
         15 example by way of monetary punishment. Plaintiffs is also entitled to attorneys'
         16 fees and costs of suit herein.
         17                                  SECOND CAUSE OF ACTION
         18                  VIOLATION OF 42 U.S.C. § 1983 / MONELL (FAILURE TO
         19                                PROPERLY TRAIN/SUPERVISE)
         20                         (Against Defendant COUNTY OF SAN DIEGO)
         21            14.    Plaintiff hereby realleges and incorporates by reference all allegations
         22 set forth in the preceding paragraphs as if fully set forth herein.
         23            15.    The COUNTY OF SAN DIEGO, GORE and Supervisory DOE
         24 Defendants 12-25 are each liable for the deprivation of Plaintiff’s constitutional
         25 rights under Monell v. Department of Social Services of the City of New York, 436
         26 U.S. 658 (1978), and its progeny, which hold that municipal entities may be held
         27 liable for violations of Constitutional rights committed by its employees if the
         28 violations arose from:
T HE P RIDE                                               -5-
LAW FIRM                                      COMPLAINT FOR DAMAGES
          Case 3:21-cv-00463-BEN-LL Document 1 Filed 03/16/21 PageID.6 Page 6 of 12



              1                 a.     a widespread practice that, although not authorized by written
              2              law or express municipal policy, is “so permanent and well settled as to
              3              constitute a custom or usage” with the force of law;
              4                 b.     the ratification of the illegal and unconstitutional conduct by an
              5              individual with final policy-making authority; and/or
              6                 c.     a failure to adequately train municipal employees resulting in
              7              the deliberate indifference to the constitutional rights of citizens.
              8        16.      Defendants COUNTY OF SAN DIEGO, Supervisory DOES 12-25,
              9   and GORE failed to provide adequate supervision and discipline to deputies that
         10       hold the power, authority, insignia, equipment and arms entrusted to them.
         11            17.      Defendants COUNTY OF SAN DIEGO, Supervisory DOES 12-25,
         12       and GORE were aware of the widespread problems with the use of excessive force
         13       within SDSD. Despite this knowledge, Defendants took no action to supervise or
         14       discipline deputies, or to provide better training as to proper use of force.
         15            18.      Defendants COUNTY OF SAN DIEGO, Supervisory DOES 12-25,
         16       and GORE have a widespread history of ratifying deputy misconduct by failing to
         17       conduct appropriate investigations. They have refused to investigate misconduct
         18       and/or taken no remedial steps or actions against deputies.
         19            19.      There has been an official policy of acquiescence in the wrongful
         20       conduct. Defendants failed to promulgate corrective policies and regulations in
         21       the face of repeated Constitutional violations. Defendants condoned and
         22       acquiesced in the abusive behavior of their subordinates by refusing to retrain
         23       them, discipline them, or correct their abusive behavior.
         24            20.      Defendant COUNTY OF SAN DIEGO, as a matter of custom,
         25       practice, or policy, failed to institute, require, and enforce proper and adequate
         26       training and supervision for the use of kinetic impact projectiles by its employees,
         27       when the need for such training and supervision was obvious. Defendants' failure
         28
T HE P RIDE                                                  -6-
LAW FIRM                                         COMPLAINT FOR DAMAGES
          Case 3:21-cv-00463-BEN-LL Document 1 Filed 03/16/21 PageID.7 Page 7 of 12



              1   to properly train and supervise its employees resulted in a violation of Plaintiff’s
              2   Fourth Amendment rights.
              3        21.   Multiple peaceful protesters were harmed by kinetic impact projectiles
              4   and similar “less lethal” weapons fired by SDSD deputies, which suggests that
              5   this was not merely an accident or a bad act by one officer, but rather a
              6   widespread deficiency in the policies, practices, and customs of SDSD.
              7        22.   Defendant COUNTY OF SAN DIEGO's failure to properly train and
              8   supervise its officers, as a matter of policy, custom, and practice, was deliberately
              9   indifferent to Plainitff’s Fourth Amendment rights and done with conscious
         10       disregard for the dangers of harm and injury to him and others similarly situated.
         11            23.   As a result of these failures by the COUNTY OF SAN DIEGO,
         12 GORE, and Supervisory DOES 12-25, inclusive, Plaintiff was injured physically,
         13 psychologically, and emotionally. Defendants’ conduct was both the cause-in-fact
         14 and the proximate cause of Plaintiff’s injuries.
         15                                   THIRD CAUSE OF ACTION
         16                                              BATTERY
         17                                  (Against Defendant BOEGLER)
         18            24.   Plaintiff hereby realleges and incorporates by reference all allegations
         19 set forth in the preceding paragraphs as if fully set forth herein.
         20            25.   Defendants BOEGLER and DOES 1-25, inclusive, caused Plaintiff to
         21 be touched with the intent to harm or offend his, specifically by shooting her in the
         22 forehead with a bean bag round fired from a shotgun.
         23            26.   Plaintiff did not consent to the touching.
         24            27.   Plaintiff was harmed and offended by Defendants’ conduct.
         25            28.   A reasonable person in Plaintiff’s situation would have been offended
         26 by the touching.
         27            29.   Plaintiff sustained severe damages, including physical pain, suffering,
         28 and emotional distress, as well as economic damages including but not limited to
T HE P RIDE                                               -7-
LAW FIRM                                      COMPLAINT FOR DAMAGES
          Case 3:21-cv-00463-BEN-LL Document 1 Filed 03/16/21 PageID.8 Page 8 of 12



              1 medical expenses and lost wages, in an amount to be proven at trial.
              2        30.   Defendant the COUNTY is liable in respondeat superior for the
              3 conduct of individual defendant officers BOEGLER and DOES 1-25, inclusive, in
              4 the course and scope of their employment, per Government Code § 815.2.
              5        31.   The conduct of Defendant BOEGLER and DOES 1-25, inclusive, was
              6 malicious and oppressive, such that punitive damages are appropriate in order to
              7 punish these Defendants and deter them from engaging in similar conduct in the
              8 future.
              9                          FOURTH CAUSE OF ACTION
         10                  INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
         11                                 (Against Defendant BOEGLER)
         12            32.   Plaintiff hereby realleges and incorporates by reference all allegations
         13 set forth in the preceding paragraphs as if fully set forth herein.
         14            33.   The conduct of Defendants BOEGLER, the COUNTY, and DOES 1-
         15 25, inclusive, as set forth in the preceding paragraphs, was outrageous. It was so
         16 extreme as to exceed all bounds of that usually tolerated in a civilized society.
         17            34.   Defendants intended to cause Plaintiff emotional distress and/or acted
         18 with reckless disregard for the probability that Plaintiff would suffer emotional
         19 distress, when BOEGLER shot him in the head with the bean bag round.
         20            35.   Plaintiff suffered severe emotional distress, with damages in an
         21 amount to be proven at trial.
         22            36.   Defendants’ conduct was a substantial factor in causing Plaintiff’s
         23 severe emotional distress.
         24            37.   Defendant the COUNTY is liable in respondeat superior for the
         25 conduct of individual defendant officers BOEGLER and DOES 1-25, inclusive, in
         26 the course and scope of their employment, per Government Code § 815.2.
         27            38.   The conduct of Defendant BOEGLER and DOES 1-25, inclusive, was
         28 malicious and oppressive, such that punitive damages are appropriate in order to
T HE P RIDE                                              -8-
LAW FIRM                                      COMPLAINT FOR DAMAGES
          Case 3:21-cv-00463-BEN-LL Document 1 Filed 03/16/21 PageID.9 Page 9 of 12



              1 punish these Defendants and deter them from engaging in similar conduct in the
              2 future.
              3                                 FIFTH CAUSE OF ACTION
              4                   VIOLATION OF RALPH ACT (CIVIL CODE § 51.7)
              5               (Against Defendants BOEGLER, the COUNTY, and DOES 1-25)
              6         39.    Plaintiff hereby realleges and incorporates by reference all allegations
              7 set forth in the preceding paragraphs as if fully set forth herein.
              8         40.    Defendants BOEGLER, the COUNTY, and DOES 1-25, inclusive,
              9 committed a violent act against Plaintiff.
         10             41.    A substantial motivating reason for Defendants’ conduct was
         11 Plaintiff’s race, color, and/or political affiliation or Defendant’s perception of
         12 Plaintiff’s race, color, and/or political affiliation, because of Plaintiff being a citizen
         13 participating in a Black Lives Matter protest.
         14             42.    Plaintiff was harmed, including physical pain, suffering, emotional
         15 distress, and economic damages including but not limited to medical expenses and
         16 lost wages, in an amount to be proven at trial.
         17             43.    Defendants’ conduct was a substantial factor in causing Plaintiff’s
         18 harm.
         19             44.    The conduct of Defendant BOEGLER and DOES 1-25, inclusive, was
         20 malicious and oppressive, such that punitive damages are appropriate in order to
         21 punish these Defendants and deter them from engaging in similar conduct in the
         22 future.
         23             45.    Defendant the COUNTY is liable in respondeat superior for the
         24 conduct of individual defendant officers BOEGLER and DOES 1-25, inclusive, in
         25 the course and scope of their employment, per Government Code § 815.2.
         26                                     SIXTH CAUSE OF ACTION
         27                         BANE CIVIL RIGHT ACT (CIVIL CODE § 52.1)
         28                   (Against Defendants BOEGLER, the COUNTY, and DOES 1-25)
T HE P RIDE                                                -9-
LAW FIRM                                       COMPLAINT FOR DAMAGES
        Case 3:21-cv-00463-BEN-LL Document 1 Filed 03/16/21 PageID.10 Page 10 of 12



              1         46.   Plaintiff hereby realleges and incorporates by reference all allegations
              2 set forth in the preceding paragraphs as if fully set forth herein.
              3         47.   On the night of May 30, 2020, Plaintiff was exercising his First
              4 Amendment rights to free speech and assembly by attending a political protest and
              5 chanting against police use of excessive force against Black Americans.
              6         48.   By threats, intimidation, and/or coercion, Defendants BOEGLER, the
              7 COUNTY, and DOES 1-25, inclusive, intentionally interfered with or attempted to
              8 interfere with Plaintiff’s rights.
              9         49.   By threats, intimidation, and/or coercion, Defendants caused Plaintiff
         10 to reasonably believe that if he exercised his right to free speech and/or assemble,
         11 Defendants would commit violence against him and that Defendants had the
         12 apparent ability to carry out the threats.
         13             50.   Further, Defendants acted violently against Plaintiff to prevent him
         14 from exercising his right to free speech and/or right to assemble, as well as to
         15 retaliate against Plaintiff for exercising his right to free speech and/or assemble.
         16             51.   The COUNTY condoned, approved of, directed, and encouraged the
         17 use of excessive, unlawful force at the May 30, 2020 protest. BOEGLER, at the
         18 direction of and with the approval of supervisory officers of the SDSD, violated the
         19 COUNTY’s written policies, and standard law enforcement practices, regarding the
         20 use of “less than lethal” kinetic impact projectiles such as the bean bag round he
         21 shot at Plaintiff. These violations included firing bean bag rounds into a large
         22 crowd from a long distance and at an elevated height, aiming the rounds at a
         23 target’s head instead of arms or legs, and using bean bag projectiles fired from
         24 shotguns despite a widely known lack of accuracy.
         25             52.   Defendants intended to deprive Plaintiff of his enjoyment of the
         26 interests protected by the First Amendment rights to free speech and assembly.
         27             53.   Plaintiff was severely harmed, including physical pain, suffering, and
         28 emotional distress, as well as economic damages including but not limited to
T HE P RIDE                                               - 10 -
LAW FIRM                                        COMPLAINT FOR DAMAGES
        Case 3:21-cv-00463-BEN-LL Document 1 Filed 03/16/21 PageID.11 Page 11 of 12



              1 medical expenses and lost wages, in an amount to be proven at trial.
              2        54.   The conduct of all Defendants was a substantial factor in causing
              3 Plaintiff’s harm.
              4        55.   The conduct of Defendant BOEGLER and DOES 1-25, inclusive, was
              5 malicious and oppressive, such that punitive damages are appropriate in order to
              6 punish these Defendants and deter them from engaging in similar conduct in the
              7 future.
              8        56.   Defendant the COUNTY is liable in respondeat superior for the
              9 conduct of individual defendant officers BOEGLER and DOES 1-25, inclusive, in
         10 the course and scope of their employment, per Government Code § 815.2.
         11                                      PRAYER FOR RELIEF
         12                  WHEREFORE, Plaintiff Tyler Astorga prays for relief as follows:
         13            1.    General and compensatory damages according to proof at the time of
         14 trial;
         15            2.    Attorney’s fees pursuant to 42 U.S.C. § 1983 and California Civil
         16 Code §§ 52 and 52.1(i);
         17            3.    Civil penalties pursuant to California Civil Code §§ 52 and 52.1(i);
         18            4.    Punitive and exemplary damages;
         19            5.    Declaratory and injunctive relief remedying the continued policies,
         20 customs and practices governing how the San Diego Sheriff's Department uses less-
         21 lethal weapons such as bean-bag metal kinetic projectiles as well as how it responds
         22 to political demonstrations;
         23            6.    Costs of suit herein and interest; and
         24            7.    Any further equitable relief that this Court deems just and appropriate.
         25 / / /
         26 / / /
         27 / / /
         28
T HE P RIDE                                              - 11 -
LAW FIRM                                      COMPLAINT FOR DAMAGES
        Case 3:21-cv-00463-BEN-LL Document 1 Filed 03/16/21 PageID.12 Page 12 of 12



              1                                       JURY DEMAND
              2        Plaintiff demands a jury trial on all issues in this case.
              3
              4   Dated: March 16, 2021                      THE PRIDE LAW FIRM
              5
              6
                                                             By:
              7                                                 DANTE T. PRIDE
                                                                JESSICA K. PRIDE
              8                                                 ALANA MCMAINS
                                                                Attorneys for Plaintiff
              9
         10
         11
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
T HE P RIDE                                                - 12 -
LAW FIRM                                       COMPLAINT FOR DAMAGES
